Citation Nr: 0927863	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  05-36 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a neck disability, 
to include spondylosis.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a right foot 
disability.

4.  Entitlement to service connection for a left foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from March 2001 to March 2004.  

These matters come before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.  

In July 2007, the appellant submitted additional written 
evidence to the Board, with a written waiver of RO 
consideration, which was signed by the appellant.

The issues of entitlement to service connection for a neck 
disability, to include spondylosis, entitlement to service 
connection for a low back disability, and entitlement to 
service connection for a right foot disability, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The clinical evidence of record does not reflect that the 
Veteran has a current chronic left foot disability.


CONCLUSION OF LAW

A left foot disability, to include pes planus, was not 
incurred or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1111, 1154, 5107(West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306, (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, it will assist in substantiating or that is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In correspondence to the Veteran in June 2004 and November 
2006, VA informed the appellant of what evidence was required 
to substantiate his claims, and of his and VA's respective 
duties for obtaining evidence.  VA correspondence to the 
Veteran, dated in March 2006 and November 2006, included 
notice that a disability rating and effective date would be 
assigned, in the event of award of the benefit sought, as 
required by the Court in Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although complete notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant therefore, has 
not been prejudiced.  The content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  
 
The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.



Duty to assist

With regard to the duty to assist, the claim's file contains 
the Veterans service treatment records (STRs), and VA 
examination and treatment records, as well as the Veteran's 
statements in support of his claim for a left foot 
disability.  The Board has carefully reviewed the statements 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim for entitlement to 
service connection for a left foot disability.

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c) 
(2008).  VA's duty to provide a medical examination is not 
triggered unless the record contains competent evidence of a 
current disability or symptoms of a current disability, 
evidence establishing that an event, injury, or disease 
occurred in service or a disease manifested during an 
applicable presumptive period, and an indication that the 
disability or persistent or recurrent symptoms of a 
disability, may be associated with service or a service- 
connected disability.  38 U.S.C.A. § 5103A; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

As is discussed in greater detail below, there is no evidence 
of a current disability or symptoms of a current disability 
of the left foot; therefore, an examination is not warranted 
pursuant to McLendon, Id.

The Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim for a 
left foot disability.  



Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran claims entitlement to service connection for a 
left foot disability.  The first element of a service 
connection claim is that there must be medical evidence of a 
current disability.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
may only be awarded to an applicant who has a disability 
existing on the date of the application, not for a past 
disability).  The claims file does not contain any evidence 
that the Veteran has a current left foot disability; 
moreover, there is no evidence of record that he ever 
complained of, or sought treatment for, his left foot.
 
The Veteran's February 2001 report of medical examination for 
enlistment purposes reflects that, upon clinical evaluation, 
it was noted that the Veteran had abnormal feet.  A notation 
reflects he had pes planus.  As noted above, there is no 
evidence of record that the Veteran has any current left foot 
disability, and he has not averred that any pre-existing left 
foot pes planus was aggravated in service. 

The Board notes that a pre-existing injury or disease will be 
considered to have been aggravated by active military 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service. 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2008).  If 
a presumption of aggravation under section 1153 arises, due 
to an increase in a disability in service, the burden shifts 
to the government to show a lack of aggravation by 
establishing "that the increase in disability is due to the 
natural progress of the disease." 38 U.S.C. § 1153; see also 
38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 
(Fed. Cir. 2004).

A service medical report, completed in December 2002, 
reflects that the Veteran's feet were normal on examination, 
and that he had a normal arch.  Furthermore, the accompanying 
report of medical history reflects that the Veteran noted 
that he did not have foot trouble.

A July 2004 VA general medical examination report reflects 
that x-rays of the Veteran's left foot showed no evidence of 
osseous abnormality or bony fracture, and that joint spaces 
are well maintained.  The report further reflects that 
clinical examination of the left foot revealed a full range 
of motion, and there was no swelling or pain on palpation.  
As the evidence of record does not reflect that the Veteran 
has a current left foot disability, his claim for service 
connection must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  Accordingly, the Board finds service 
connection for a left foot disability is not warranted.


ORDER

Entitlement to service connection for a left foot disability 
is denied.


REMAND

The Veteran avers that he has a right foot disability, neck 
disability, and lower back disability due to active service.  
After reviewing the record, the Board finds that VA has not 
completed its duty to assist under the VCAA. 

Mild, asymptomatic pes planus was noted on service entrance 
examination in February 2001.  The Veteran's STRs reflect 
that on two dates in May 2001, he sought treatment for right 
foot pain.  On the first date, he complained of pain in his 
right big toe and averred that the pain had been present for 
two weeks, was constant, was stinging, and rated a 7 on a 
scale of 1-10.  He also complained of tenderness in the heel.  
On the second date, the Veteran averred he had been having 
sharp pain in his right heel, for approximately 30 days, 
which affected his ability to walk and exercise.  A November 
2004 VA report of an x-ray of the Veteran's right foot 
reflects findings of hallux valgus deformity of the great toe 
with degenerative changes at the first metatarsophalangeal 
joint.  The evidence of record does not include an opinion as 
to the etiology of the Veteran's current right foot 
disabilities.  

The Veteran avers that he injured his neck while in service 
by carrying a log and again injured it during "buddy carry" 
training.  He further avers that his neck and low back would 
hurt while bouncing in a military vehicle on rough terrain in 
Iraq.  The Veteran's STRs reflect that in June 2002, he 
sought treatment for neck pain and stiffness.  The record 
reflects that he sought treatment for a stiff neck and pain 
after turning his neck quickly during a soccer game.  The 
assessment was paravertebral muscle strain.  A December 2003 
post deployment medical report reflects that the Veteran 
averred that he injured his neck in January 2003, was given a 
physical profile, and injured his neck again, and low back, 
in March 2003, while doing buddy carries.  Individual sick 
call slips and private medical records reflect that the 
Veteran sought treatment for neck pain in February 2003, 
March 2003, and December 2003.  STRs reflect he sought 
treatment for back pain in April 2003 and July 2003.

A March 2006 VA report of a review of x-rays of the Veteran's 
cervical spine reflects an impression of mild compression of 
the C5 vertebral body with narrowing of the disc space 
between C5 and C6 and slight narrowing of the left 
intevertebral foramina, which indicates localized spondylosis 
and which may be related to prior trauma.  
 
Clinical opinions as to whether the Veteran's current 
cervical spine and right foot disabilities, and low back 
pain, are etiologically related to service would be useful in 
adjudication of this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an orthopedic 
examination, by an appropriate specialist, 
for an opinion as to whether it is at 
least as likely as not (50 percent or 
greater) that any current right foot, 
cervical spine, and/or low back 
disability, is related to active service, 
and whether the Veteran has any current 
low back disability as a result of, or 
chronically aggravated by, any right foot 
disability clinically noted to be related 
to active service.  A complete rationale 
should be provided for all opinions 
expressed.  The claims folder must be made 
available to the examiner for review, in 
conjunction with the examination.

2.  Thereafter, readjudicate the issues on 
appeal.  If any benefit sought is not 
granted, issue a supplemental statement of 
the case and afford the appellant and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


